PER CURIAM.
The trial court suppressed the evidence in this case. We reverse. The evidence at the hearing on the motion to suppress reflects an anonymous tip that a red Ford Tempo, Florida license ZGX-653, carrying narcotics, was possibly traveling northbound on the Turnpike from Hialeah to Vero Beach. The dispatch to the trooper making the stop in Broward County followed communication from the Dade County Public Safety Department, which received the tip. Actually, the license plate was ZQZ-683. It need not be exactly correct in order to be reliable. See Romanoff v. State, 391 So.2d 783 (Fla. 4th DCA 1980).
LETTS and GLICKSTEIN, JJ., concur.
WALDEN, J., dissents without opinion.